PER CURIAM.
Appellant seeks review of an order dismissing his petition for a writ of mandamus challenging prison disciplinary proceedings because he failed to comply with a provision of a case management order requiring that he file a certificate signed by an appropriate bank officer reflecting the balance of all bank accounts on the date the petition was filed, and the total amount of deposits for the preceding six months. Following entry of the order, appellant timely served and filed a motion requesting rehearing. While that motion was pending, appellant also filed a certificate which substantially complied with the requirement of the case management order. Notwithstanding the filing of the certificate, the trial court denied appellant’s motion for rehearing. This was error. We reverse the order dismissing appellant’s petition, and remand for further proceedings consistent with this opinion.
REVERSED and REMANDED, with directions.
JOANOS, WEBSTER and PADOVANO, JJ., CONCUR.